 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentury CityHospital and Hospital and Service Em-ployees Union,Local 399,Service Employees Inter-nationalUnion,AFL-CIO,Petitioner.Case 31-RC-3013July 10, 1975DECISION AND DIRECTIONBY MEMBERS JENKINS,KENNEDY, AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections and deter-minative challenges in an election held on January17, 1975,' and the Regional Director's report 2 rec-ommending disposition of same. The Board has re-viewed the record in light of the exceptions andbriefs,and hereby adopts the Regional Director'sfindings3 and recommendations.DIRECTIONIt is hereby directed that, as part of his investiga-tion to ascertain the representative for the purposesof collective bargaining with the Employer, the Re-gional Director for Region 31 shall, pursuant to theBoard's Rules and Regulations, within 10 days fromthe date of this Decision and Direction open andcount the ballots cast by Marlene Bitters, Glen Etow,Calvin Saito, Genevieve Henderson, Felipe Wong,Paul Boehm,Gwen Yount, Judi Chance, RobinGabe, John Saenger, and Robert Solomon and there-after cause to be served on the parties a revised tallyof ballots, including therein the count of those 11ballots. If those 11 ballots are determinative of theresults of the election, regardless of the ballots castby William Brown and Steven Newman, the Region-alDirector shall, pursuant to the Board's Rules andRegulations, issue the appropriate certification.IT IS FURTHER DIRECTED that, if the ballots of Wil-liam Brown and Steven Newman are sufficient innumber to affect the results of the election as shownby the revised tally of ballots, the Regional DirectoriThe election was conducted pursuant to a Stipulation for CertificationUpon ConsentElection.The tally was Ill for, and 103against,the Peti-tioner,there were14 challenged ballots.2The relevant portion of the Regional Director's report is attached heretoas anAppendix.3In adopting the Regional Director's recommendations,we do not adopthis conclusion regardingthe applicability ofMilchem, Inc,170 NLRB 362(1968), to all conduct that could conceivably be engagedin by electionobservers.Under theappropriate circumstances such conduct could comewithin the prohibitions establishedinMdchem, supra.See, e.g.,General Dy-namics Corporation,181NLRB 874 (1970),Modern Hard Chrome ServiceCo., 187 NLHB 82 (1970).shall cause to be conducted a hearing for the purpos-es of resolving evidence pertaining to the issuesraised by the challenges to the ballots cast by Brownand Newman.IT IS FURTHERDIRECTED that, if a hearingisneces-sary, the Hearing Officer designated for the purposeof conducting such hearing shall prepare and causeto be served on the parties a report containing resolu-tions of the credibility of witnesses, findings of fact,and recommendations to the Board as to the disposi-tion of said challenges. Within 10 days from the dateof issuanceof such report, any party may file withthe Board in Washington, D.C., eight copies of ex-ceptions thereto. Immediately upon the filing of suchexceptions, the party filing the same shall serve acopy thereof on the other parties and shall file a copywith the Regional Director. If no exceptions are filedthereto, the Board will adopt the recommendationsof the Hearing Officer.IT IS FURTHER DIRECTED that the proceeding hereinbe, and it hereby is, remanded to the Regional Direc-tor for Region 31 for further proceeding consistentherewith, including the arranging of such hearing ifnecessary, and that the Regional Director be, and hehereby is, authorized to issue notice thereof.MEMBER KENNEDY, dissenting:My colleagues here adopt the Regional Director'sfindings and recommendation,inter alia,that theEmployer's objections to the election be overruled.One of those objections, Objection 3, alleges that twoof Petitioner's election observers clearly breached theBoard'sMilchemrule.4 I do not agree with the major-ity. In my view, the Employer has presented suffi-cient evidence to require a remand to the RegionalDirector and a hearing on this objection.The Employer presented at least two witnesses tothe Regional Director to support its objection. Ac-cording to one witness, during the afternoon sessionof the balloting Petitioner's observer Scott engagedvoters in conversation as the voters entered the poll-ing area. Another witness stated that she saw Scottconversing with a voter as she entered the pollingarea during the morning session. Further, accordingto the Employer's observer, Petitioner's observerVasquez asked her at least twice during the afternoonvoting session how she was going to vote and whyshe was not voting for the Union. Both Scott andVasquez deny making any of the remarks attributedto them beyond normal greetings to acquaintances.The Regional Director recommended that the ob-jection be overruled on the ground that theMilchemrestriction on parties' remarks to employees who arein line to vote is not applicable to their election ob-4Milchem, Inc,170 NLRB 362 (1968).219 NLRB No. 6 CENTURY CITY HOSPITALservers, and on the additional grounds that the sub-stance of Scott's and Vasquez' remarks were innocu-ous and could not have affected the outcome of theelection.My colleagues properly reject the-first partof the Regional Director's rationale,because the lawofMilchemclearly applies to observers,who are, ofcourse,agents of the parties.Nevertheless,the majority overrules this objectionon the second basis advanced by the Regional Direc-tor, i.e., that the substance of the Petitioner's observ-ers' remarks could not have affected the outcome ofthe election.Such an analysis was explicitly rejectedby the Board inMilchem.There the Board held that:In our prior decisions dealing with the effectof conversations between parties to the electionand employees preparing to vote,we have notenunciated a clear standard against which tomeasure such conduct.Careful consideration ofthe problem now convinces us that the potentialfor distraction,lastminute electioneering orpressure,and unfair advantage from prolongedconversations between representatives of anyparty to the election and voters waiting to castballots is of sufficient concern to warrant a strictrule against such conduct,without inquiry intonature of the conversations. . . .[Emphasis sup-plied] [170 NLRB 362.]Accordingly, I would direct a hearing on theEmployer's Objection 3 to resolve the conflict in tes-timony as to the frequency and length of the conver-sations between Petitioner's observers and employeeswho were waiting to vote.And if,after a hearing, itwere found that prolonged conversations did in factoccur,Iwould set aside the election,without inquir-ing into the nature of those conversations.APPENDIX3.Ray Scott and Alex Vasquez,two of Petitioner'sobservers,engaged in electionering[sic] at or nearthe polling areas.The election was conducted on the Employer'spremises in the doctors'lounge,located on the sec-ond floor of the hospital in the administrative-officearea of the hospital.The election was conductedfrom 6:30 a.m. to 8 a.m. and from 2:30 p.m.to 4 p.m.Scott was present at both voting sessions and, togeth-er with an Employer observer, served as a line watch-er.One of the Employer's witnesses,an observer,states that during the afternoon session he was stand-ing next to Scott outside the entrance to the voting53area.According to the witness,as employees camedown the hall to enter the lounge to vote,Scott spoketo some in Spanish.The witness states that he doesnot speak or understand Spanish,therefore,he doesnot know what Scott said.He also states that Scottasked one employee in English about another em-ployee who needed a ride to the polls,and that Scottsaid that another employee might be able to bringher in.Scott then continued the conversation inSpanish.This witness also states that he heard Scottask another employee,"How did you vote?"and theemployee replied,"None of your business."The wit-ness admits that Scott,when speaking English, saidno more than"Hello," or told employees that thelounge was the voting place,except for the above-recited remarks.Another Employer witness states that she ap-proached the voting area about 7:15 a.m.As she ap-proached,she heard Scott say, "Anything for moremoney,I'm for more money,"apparently not direct-ing his remark to any particular employee,though atleastone other employee may have been closeenough to Scott to have heard the remark.Scott denies making any of the remarks attributedto him or questioning any employee about how he orshe voted.He admits saying,"Hello," and "Comoesta?" ("How are you?")in Spanish, and "Thankyou" in both English and Spanish to voters as theyleft. Scott states under oath that his Spanish is limit-ed to a few phrases such as greetings.The Employerdid not offer any witnesses who could state whatScott said in Spanish.Alex Vasquez served as the Petitioner's observer atthe table where voters' names were checked off. TheEmployer's observer at the afternoon session statesthat Vasquez whispered to her,"How are you goingto vote?"She says later he asked her,"How comeyou're not voting for the Union?"Vasquez underoath denies making any remarks attributed to him,saying he had been instructed not to make such re-marks.None of the foregoing incidents was brought to theattention of either of the two Board Agents then con-ducting the election.The Board'sMilchem 5restriction on parties' re-marks to employees who are in line to vote is notapplicable to observers.General Dynamics Corp.,181NLRB 874. Of the incidents involving Scott, I findthat only one, his remark,"Anything for more mon-ey; I'm for more money,"causes me concern. Theremainder are either innocuous or directed at an em-ployee after the employee cast the ballot.Assuming,arguendo,that Scott's remarks were electioneering, I' 170 NLRB 362. 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDfind that they were isolated,and were not made inthe context of continuing electioneering following aBoard Agent's admonition against such conduct.Cf.Modern Hard Chrome Service Co.,187 NLRB 82. Theremarks attributed to Vasquez were made to but oneemployee,another observer.No evidence was of-fered that any other employee overheard his remarks.For the reasons given regarding Scott, I find thatVesquez' remarks, if made, were also isolated andcould not affect the outcome of the election. There-fore,I conclude that the remarks attributed to Scottand Vasquez, if made, were insufficient grounds toset the election aside, and I will recommend thatEmployer's Objection 3 be overruled.